DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/216,450 filed 03/29/2021 and Amendment after Final filed 11/11/2021.
Claims 1, 3-10, 12-22. Claims 2, 11 have been cancelled from the Application. Claims 21, 22 have been added to the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 11/11/2021, with respect to claims 1, 3-10, 12-22 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1, 3-10, 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance has been indicated previously, including consideration Applicants’ Amendment/Arguments filed 11/11/2021 (Remarks, Pages 1, 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Fu et al. (US Patent 10,038,554) discloses An identity authentication method for a quantum key distribution process includes selecting, by a sender, preparation bases of an identity authentication bit string in accordance with a preset basis vector selection rule; sending, by a sender, quantum states of the identity authentication bit string and quantum states of a randomly generated key bit string by using different wavelengths (Abstract), including  if the judgment result is “Yes”, the receiver can, in accordance with the correct measurement bases made public via the classic channel, select original keys, and publicize measurement results of some key quantum states via the classic channel, so as to perform subsequent bit error rate estimation; if the judgment result is “No”, it indicates that the identity of the sender is not credible, and thus the quantum key distribution process can be ended (col. 12, ll.53-60), but lacks specific arrangements od steps/elements indicated as allowable subject matter previously. The Prior art Kawano et al. (US Patent Application Publication 20190197426) discloses a quantum computing technology that performs operations by a quantum computer (paragraph [0001]), including a method of combining a classical computer and a quantum computer in a hybrid manner to solve a lattice problem at higher speed than conventional methods (paragraph [0010]), wherein a computation apparatus 12′ in this embodiment includes an initial setter 81, a basis selector 82, a representative selector 83, a child node generator 84, a classical computer 127, a node selector 85, a controller 86, a quantum computer 112, and a swap tester 112c. The initial setter 81, the basis selector 82, the representative selector 83, the child node .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 
HR
11/22/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851